DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicant’s reply regarding Application No. 14/014449 filed 23 February 2021, has been fully considered. Claim 16 has been amended. Claims 11, 14 are cancelled. Claims 1, 2, 4-10, 12-13, 15-20 are currently being examined. In response to the amendments, the objections to the claims are withdrawn. The rejections under 35 USC 103 are maintained.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 8-10, 12-13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwater (US 20100326598) and further in view of Bharti et al. (WO 2010077720 A2).

Atwater does not disclose the solvent system may include a volatile siloxane.
Bharti discloses an adhesive aerosol comprising a block copolymer (Bharti Page 4 Lines 10-20 Pages 15-16 Lines 31-5), the block copolymer comprising at least one A block that may comprise aromatic vinyl group monomers such as styrene monomers, and further comprises additional blocks and which may comprise other monomers including conjugated diene group monomers (butadiene and/or isoprene) or olefin group monomers (ethylene and/or propylene) (Bharti Pages 5-6 Lines 13-31). Bharti discloses the composition comprises a solvent that has sufficient vapor pressure (i.e. is volatile), such as combinations including exemplary organic (non-aqueous) non-VOC solvents methyl acetate, acetone, and/or methylated siloxanes (Bharti Pages 14-15 Lines 7-4). Thus Bharti discloses volatile siloxanes. Bharti discloses using less than 90 wt % or less than 55 wt% of solvent (Bharti Page 14 Lines 16-18)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a solvent blend including the methyl siloxane (volatile siloxane) since 
Atwater in view of Bharti does not disclose a specific amount of volatile siloxane, such as 10 to 40 wt%.
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Thus for a two-solvent blend including methyl siloxane, given that Atwater in view of Bharti discloses an adhesive composition of less than 75 wt% or 55 wt% solvent (Atwater Para 18), the amount of siloxane may be about 37 wt % or less.

Regarding claim 2, Atwater in view of Bharti discloses solvent combinations such as methyl siloxane and methyl acetate and/or acetone (Bharti Pages 14-15 Lines 7-4).

Regarding claims 4, 5, Atwater in view of Bharti does not require volatile organic compounds and preferably comprises amounts of non-exempt VOC of less than 18 wt% of the composition (Atwater Para 28).



Regarding claims 8-10, Atwater discloses the adhesive composition may be applied using standard techniques (Atwater Para 19).
Atwater does not disclose application by spraying.
Bharti discloses spraying is a known method of application (Bharti Page 1 Lines 8-15). Bharti discloses known implementations of a spray adhesive are known and include propellants such as liquefied gas, compressed gas, or combinations thereof (Bharti Page 15 Lines 5-19). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the adhesive as a spray adhesive including a propellant as taught by Bharti, since Bharti teaches spray adhesives are a standard adhesive application technique useful for a variety of substrates (Bharti Page 15 Lines 18-20, Page 16 Lines 19-22).

Regarding claim 12, Atwater discloses bonding a first surface to a second surface by applying the adhesive (Atwater Para 15).

Regarding claims 13, 15, Atwater discloses the hydrocarbon resin provides tack, i.e. is a tackifying resin (Atwater Paras 25, 26).


Atwater does not disclose application by spraying.
Bharti discloses spraying is a known method of application (Bharti Page 1 Lines 8-15). Bharti discloses known implementations of a spray adhesive are known and include propellants such as liquefied gas, compressed gas, or combinations thereof, such liquefied gas propellants may be dimethyl ether, C1-C4 alkanes, hydrochlorofluorocarbons, hydrofluorocarbons, or combinations thereof (Bharti Page 15 Lines 5-19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the adhesive as a spray adhesive including a propellant as taught by Bharti, since Bharti teaches spray adhesives are a standard adhesive application technique useful for a variety of substrates (Bharti Page 15 Lines 18-20, Page 16 Lines 19-22).

Regarding claim 17, Atwater in view of Bharti does not require volatile organic compounds and preferably comprises amounts of non-exempt VOC of less than 18 wt% of the composition (Atwater Para 28).

Regarding claim 18, Atwater discloses the hydrocarbon resin provides tack, i.e. is a tackifying resin (Atwater Paras 25, 26).

.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwater (US 20100326598) in view of Bharti et al. (WO 2010077720 A2) as applied to claims 1, 6 above, and optionally further in view of Elkins et al. (US 20070141362, already made of record).
Regarding claim 7, Atwater in view of Bharti discloses the adhesive including a methyl siloxane as described above.
Atwater in view of Bharti does not disclose the methyl siloxane contains 2-7 silicon atoms bound to alkyl and/or alkoxy groups containing 1 to 10 carbon atoms.
Elkins discloses volatile siloxanes may have the formula R1(R12SiO)xSiR13 where x (one less than the number of silicon atoms) may be 1 to 10 and R1 may be all the same or different and be alkyl or alkoxy groups with 1 to 10 carbon atoms, or alternatively (R12SiO)y  with y preferably of 3 to 10 ( (Elkins Para 17), i.e. 2-11 Si atoms with alkyl or alkoxy groups with 1 to 10 carbon atoms.
If it was determined that the methyl siloxane of Atwater in view of Bharti did not meet the presently claimed siloxane, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose a siloxane with 2 to 11 silicon atoms and alkyl and/or alkyoxy groups containing 1 to 10 carbon atoms, in order to gain the benefit of sufficient volatility as taught by Elkins (Elkins Para 17).

Response to Arguments
Applicant's arguments filed 23 February 2021, have been fully considered, but they are not persuasive.
On page 8 of the response, applicant argues that Atwater and Bharti would not be combined because both are not directed to non-aqueous adhesives. However, Atwater is explicitly directed to solvent-based adhesives and not aqueous adhesives (Atwater Paras 2, 9, 10). Likewise, while Bharti allows water as a solvent component (Bharti Page 14 Lines 19-22), even the cited examples 11 and 12 of Bharti contain about 47 parts acetone and 25 parts cyclohexane to less than 5 parts water (Bharti Page 21 Lines 13-32) and so are clearly also solvent-based rather than aqueous compositions. It is noted none of the other examples of Bharti contain water, since “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Thus, the teachings of Bharti include non-aqueous adhesives.

On pages 8-9 of the response, applicant argues that Atwater is directed to SIS copolymer and so would not be combined with the teachings of Bharti which discloses acrylic block copolymers. However, the relevant field of adhesive compositions with VOC-exempt solvent systems is common to Atwater (Atwater Paras 16, 17) and Bharti (Bharti Pages 2-3 Lines 29-2). Further, the polymer of Bharti may include styrene and isoprene monomers (Bharti Pages 5-6 Lines 13-31). Regarding Applicants’ argument that Bharti does not consist essentially of at least one styrene block and at least one all the features of the present claimed invention, Bharti is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely specific VOC-exempt solvents, and in combination with the primary reference, discloses the presently claimed invention. 

On page 9 of the response, applicant argues that the art of record does not teach or suggest the amount of volatile siloxane as claimed. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Thus for a two-solvent blend including methyl siloxane, given that Atwater in view of Bharti discloses an adhesive composition of less than 75 wt% or 55 wt% solvent (Atwater Para 18), the amount of siloxane may be about 37 wt % or less.
Additionally, such amounts would be obvious to one of ordinary skill of the art, for at least the reason that Hammerth (US 20040038838, already made of record) teaches 

On pages 9-10 of the response, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth above, the motivation comes from the references themselves, and so teaches the presently claimed composition and method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787                

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787